Order entered December 21, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00466-CR

                          COREY ARLYN SMITH, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 296th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 296-82354-2014

                                        ORDER
      Before the Court is appellant’s December 19, 2016 motion to extend time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed January 19, 2017.


                                                  /s/   ADA BROWN
                                                        JUSTICE